



Exhibit 10.1
EXECUTIVE SEVERANCE POLICY AGREEMENT


This executive severance policy agreement (this “Policy Agreement”) is hereby
entered into by and between [•] (the “Executive”) and Lexington Realty Trust
(the “Company”).


If the Executive’s employment is terminated by the Company without “Cause” or
the Executive terminates employment for “Good Reason,” then the Executive shall
be entitled to receive the following (collectively, the “Without Cause or Good
Reason Severance Benefits”):


•a severance payment equal to [for T. Wilson Eglin: two and one half (2.5)
times] [for all other executive officers designated by the Board: two (2)
times]: the sum of (i) the Executive’s annual base salary at termination (or if
Executive resigned for Good Reason on account of a reduction in annual base
salary, Executive’s annual base salary immediately prior to such reduction);
(ii) the average of the Executive’s last two annual cash incentive awards (the
“Average Award”), and (iii) a pro rata annual bonus determined by multiplying
the Average Award by a fraction equal to the number of days Executive was
employed during the calendar year of termination divided by 365, paid in a lump
sum on the 60th day following Executive’s termination of employment; and
•continuation at the Company’s expense of medical, dental, disability, life
insurance and other employee welfare benefits provided to the Executive and/or
the Executive’s dependents immediately prior to the Executive’s termination of
employment (“Group Healthcare Benefits”) for a period of [for T. Wilson Eglin,
two and one half (2.5) years] [for all other executive officers designated by
the Board: two (2) years] following the date of termination, or if the Executive
is ineligible for such Group Healthcare Benefits or if providing such Group
Healthcare Benefits would result in adverse tax consequences under Section
105(h) of the Code or any similar law, then a lump sum payment of the cash
equivalent of the premiums or other contributions that the Company would
otherwise pay to continue coverage of such Group Healthcare Benefits based on
the premiums or other contributions in effect at the Executive’s termination of
employment, paid on the 60th day following Executive’s termination of
employment.


If the Executive’s employment is terminated on account of death or by the
Company on account of “Disability,” the Executive or the Executive’s estate or
designated beneficiaries shall be entitled to receive the following
(collectively, the “Death or Disability Severance Benefits”):


•a benefit payment equal to (i) one (1) times the Executive’s base salary at
termination; and (ii) a pro rata annual bonus determined by multiplying the
Average Award by a fraction equal to the number of days Executive was employed
during the calendar year of termination divided by 365, paid in a lump sum on
the 60th day following Executive’s termination of employment; and
A-1



--------------------------------------------------------------------------------







•continuation at the Company’s expense of Group Healthcare Benefits for a period
of two (2) years following the date of termination, or if the Executive is
ineligible for such Group Healthcare Benefits or if providing them would result
in adverse tax consequences under Section 105(h) of the Code or any similar law,
then a lump sum payment of the cash equivalent of the premiums or other
contributions that the Company would otherwise pay to continue coverage based on
the premiums or other contributions in effect at the Executive’s termination of
employment, paid in a lump sum on the 60th day following Executive’s termination
of employment.


Additionally, upon a termination of the Executive’s employment under all the
circumstances described above (a) other than in connection with a Change in
Control as described in clause (b) below, (i) all then outstanding and
non-vested time-based awards under any equity award plan of the Company
(“Non-Vested Time Awards”) shall accelerate and become fully vested, (ii) the
end of the performance periods for all then outstanding and non-vested but
earned performance-based awards under any equity award plan of the Company
(“Non-Vested Performance Awards”) shall be the earlier of the date of such
termination and the end of the performance period and a pro rata amount of any
of such awards then deemed to be earned awards (determined by the number of
completed days of the performance period for such award divided by the total
number of days in such performance period) shall accelerate, become fully earned
and vested, and (iii) all then outstanding and vested unexercised share option
awards (“Option Awards”) shall terminate on the six month anniversary of such
termination of employment (but in no event later than the maximum term of such
option), and (b)  upon a termination of the Executive’s employment following the
30th day prior to the earlier of (x) the date a letter of intent ultimately
leading to the signing of a definitive agreement giving rise to a Change in
Control, or (y) in the absence of a letter of intent, the date of a definitive
agreement giving rise to a Change in Control, (i) all Non-Vested Time Awards
shall accelerate and become fully vested, (ii) the end of the performance
periods for all Non-Vested Performance Awards shall be the earlier of the date
of such termination and the end of the performance period and 100% any such
awards deemed to be earned awards shall accelerate, become fully vested, and
(ii) all Option Awards shall terminate on the six month anniversary of such
termination of employment (but in no event later than the maximum term of such
option). The benefits described in this paragraph are part of the Without Cause
or Good Reason Severance Benefits or the Death or Disability Severance Benefits,
as the case may be.


If the Executive’s employment is terminated by the Company with “Cause” or the
Executive’s employment is terminated by the Executive without “Good Reason,”
then the Executive shall not be entitled to any payments hereunder and all
non-vested awards under any equity award plan of the Company shall be forfeited
and terminate, except that regardless for the reason of Executive’s termination
of employment, Executive shall be entitled to receive the following:
•any earned but unpaid base salary for the period prior to termination and any
earned but unpaid bonuses relating to any bonus period which has ended at the
time of such termination; and
A-2



--------------------------------------------------------------------------------







•any rights to which the Executive is entitled in accordance with any applicable
plan or program provisions under any employee benefit plan, program or
arrangement, fringe benefit or incentive plan.


Notwithstanding anything to the contrary contained in this Policy Agreement,
Executive shall not be entitled to receive either the Without Cause or Good
Reason Severance Benefits or the Death or Disability Severance Benefits, as the
case may be, (1) unless Executive or in the case of Executive’s death or
Disability (the Executor of Executive’s estate or the Executive’s guardian)
signs a general release in the form prescribed by the Company (the “General
Release”), which shall be substantially in the form attached as Exhibit A, and
the General Release becomes effective and irrevocable by the 55th day following
Executive’s termination of employment or (2) if the Executive’s employment with
the Company terminates due to mandatory retirement policy of the Company
applicable to “Bona Fide Executives” under the ADEA (as defined in the General
Release).
“Cause” is defined as (i) the Executive’s commission, conviction of, plea of
nolo contendere to, or written admission of the commission of, a felony (but not
a traffic infraction or similar offense); (ii) any act by the Executive
involving moral turpitude, fraud or misrepresentation with respect to the
Company or its Affiliates or the Executive’s duties for the Company or its
affiliates; or (iii) gross negligence or willful misconduct on the part of the
Executive in the performance of the Executive’s duties as an employee, officer
or member of the Company or its affiliates (that in only the case of gross
negligence results in a material economic harm to the Company).
“Change in Control” shall have the meaning ascribed to such term in (i) the
Company’s Amended and Restated 2011 Equity-Based Award Plan with respect to any
equity awards governed thereby or (ii) any other equity award plan then
governing equity awards subject to the terms thereof and of this Policy
Agreement.
“Disability” is defined as the mental or physical incapacity of the Executive
such that (i) the Executive is receiving long-term disability benefits under a
Company-sponsored long-term disability policy or (ii) if clause (i) does not
apply, the Executive has been incapable as a result of illness, disease, mental
or physical disability, disorder, infirmity, or impairment or similar cause of
performing the Executive’s essential duties and responsibilities for any period
of 180 days (whether or not consecutive) in any consecutive 365 day period,
which shall be determined by an approved medical doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose.
“Good Reason” is defined as the occurrence of the following events without the
Executive’s written consent: (i) a material reduction of the Executive’s
authority, duties and responsibilities, or the assignment to the executive
officer of duties materially inconsistent with the Executive’s position or
positions with the Company; or (ii) a reduction in the Executive’s rate of base
salary. However, an event that otherwise would constitute Good Reason shall not
constitute Good Reason unless (a) Executive provides the Company with written
notice, no later than 30 days after the initial occurrence of such event
constituting Good Reason, indicating an
A-3



--------------------------------------------------------------------------------







intent to resign due to such event; (b) the Company does not in fact cure such
event within 90 days of receiving such written notice; and (c) Executive
actually terminates employment during the 30 day period after the end of the
90-day cure period.


Any provision of this Policy Agreement to the contrary notwithstanding, if any
of the payments or benefits provided for in this Policy Agreement, together with
any other payments which Executive has a right to receive from the Company or
any of its affiliates, (i) constitute a “parachute payment”, as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the collective payments to be
made hereunder (the “Payment”) shall be equal to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for Executive. If you receive a Payment for which the Reduced Amount was
determined pursuant to clause (x) of this paragraph and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section) so that no portion of the remaining Payment is subject to the Excise
Tax.  For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) of this paragraph, you shall have no obligation to return any
portion of the Payment pursuant to the preceding sentence.
Notwithstanding the foregoing, if the Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A (as
defined below) that would not otherwise be subject to taxes pursuant to Section
409A, then the Reduction Method shall be modified so as to avoid the imposition
of taxes pursuant to Section 409A as follows:  (A) as a first priority, the
modification shall preserve to the greatest extent possible, the greatest 
economic benefit for Executive as determined on an after-tax basis; (B) as a
second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.
Any reduction to the Payment hereunder pursuant to the foregoing shall be
determined by the Company based on the advice of its tax advisor.
The Payment made to Executive under this Agreement shall be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.
A-4



--------------------------------------------------------------------------------







This Policy Agreement is intended to meet, or be exempt from, the requirements
of Section 409A of the Code and the regulations and interpretive guidance
promulgated thereunder (collectively, “Section 409A”), with respect to amounts
subject thereto, and shall be interpreted and construed consistent with that
intent. No expenses eligible for reimbursement, or in-kind benefits to be
provided, during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, to the extent subject to the
requirements of Section 409A, and no such right to reimbursement or right to
in-kind benefits shall be subject to liquidation or exchange for any other
benefit. For purposes of Section 409A, each payment in a series of installment
payments provided under this Policy Agreement shall be treated as a separate
payment. Any payments to be made under this Policy Agreement upon a termination
of employment shall only be made upon a “separation from service” under
Section 409A as determined by the Company based on the advice of its tax
advisor. If amounts payable under this Policy Agreement do not qualify for
exemption from Section 409A at the time of Executive’s separation from service
and therefore are deemed deferred compensation subject to the requirements of
Section 409A on the date of such separation from service, then if Executive is a
“specified employee” under Section 409A, as determined by the Company based on
the advice of its tax advisor, on the date of Executive’s separation from
service, payment of the amounts hereunder shall be delayed for a period of six
months from the date of Executive’s separation from service if required by
Section 409A. The accumulated postponed amount shall be paid in a lump sum
within 10 days after the end of the six-month period. If Executive dies during
the postponement period prior to payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to Executive’s estate or
designated beneficiaries within 10 days after the date of Executive’s death.
Any portion of the Payment hereunder may be deferred to the extent reasonably
necessary to preserve deductibility under Section 162(m) of the Internal Revenue
Code of 1986, as amended.
This Policy Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns. Notwithstanding anything else in this
Policy Agreement to the contrary, the Company will assign this Policy Agreement
to and all rights hereunder shall inure to the benefit of any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger or consolidation.
This Policy Agreement is designed to be an “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). This Plan also is designed to be a “top hat” welfare
benefit plan under Section 104(a)(3) of ERISA and, if ever considered a “pension
plan,” it shall be a top hat pension plan.
If any contest or dispute shall arise between the Company and Executive
regarding or as a result of any provision of this Policy Agreement, the Company
shall reimburse Executive for all legal fees and expenses reasonably incurred by
Executive in connection with such contest or dispute, but only if Executive is
successful in respect of substantially all of Executive’s claims pursued or
defended in connection with such contest or dispute. Such reimbursement shall be
made as soon as practicable, and not more than 60 days, following the resolution
of such contest or dispute (whether or not appealed).
A-5



--------------------------------------------------------------------------------







To the extent U.S. Federal law does not apply, this Policy Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The parties agree that exclusive venue for any litigation, action or proceeding
arising from or relating to this Policy Agreement shall lie in the state or
federal courts located in New York County, New York and each of the parties
expressly waives any right to contest such venue for any reason whatsoever.


The Executive may not assign Executive’s interest in this Policy Agreement.


This Policy Agreement constitutes the entire agreement between the parties
hereto, and all prior understandings, agreements or undertakings between the
parties concerning Executive’s termination of employment and severance benefits
or the other subject matters of this Agreement are superseded in their entirety
by this Agreement, including, without limitation, any employment agreements,
severance policies or severance policy agreements.
[Signature Page Follows]
 


A-6



--------------------------------------------------------------------------------







In consideration of the premises and agreements set forth herein and the
employment of the Executive, the undersigned agrees to be bound by this Policy
Agreement.


LEXINGTON REALTY TRUST
By:______________________________
Name:
Title:
Date:
ACKNOWLEDGED AND AGREED:
______________________________
[Executive]
Date:
























 
[Signature Page to Executive Severance Policy Agreement]




A-7



--------------------------------------------------------------------------------







EXHIBIT A
GENERAL RELEASE
THIS GENERAL RELEASE (this “Release”), dated as of                     , 201__,
by [ ], residing at the address set forth on the signature page hereof
(“Executive”). Capitalized terms used herein but not defined shall have the
meanings set forth in the Severance Policy Agreement, dated as of _________ __,
20__ (the “Severance Agreement”), by and between the Company and Executive.
WHEREAS, the Severance Agreement provides that, in consideration for certain
payments and benefits payable to Executive in connection with certain
terminations of Executive’s employment with the Company, Executive shall fully
and finally release the Company and its subsidiaries and affiliates
(collectively, the “Company Group”) from all claims relating to Executive’s
employment relationship with the Company and the termination of such
relationship.
Accordingly, the Executive agrees as follows:
1.Release.
a.General Release. In consideration of the Company’s obligations under the
Severance Agreement and for other valuable consideration, Executive hereby
releases and forever discharges the Company Group and each of their respective
officers, employees, trustees, directors and agents (collectively, the “Released
Parties”) from any and all known and unknown claims, actions and causes of
action (collectively, “Claims”), including, without limitation, any Claims
arising under (a) the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514; Sections
748(h)(i), 922(h)(i) and 1057 of the Dodd-Frank Wall Street and Consumer
Protection Act (the “Dodd Frank Act”), 7 U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i)
and 12 U.S.C. § 5567(a) but excluding from this release any right Executive may
have to receive a monetary award from the SEC as an SEC Whistleblower, pursuant
to the bounty provision under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C.
Sec. 26(a)-(g), or directly from any other federal or state agency pursuant to a
similar program, or (b) any applicable federal, state, local or foreign law,
that Executive may have, or in the future may possess arising out of
(x) Executive’s employment relationship with and service as a trustee, director,
employee, officer or manager of the Company Group, and the termination of such
relationship or service, or (y) any event, condition, circumstance or obligation
that occurred, existed or arose on or prior to the date hereof; provided,
however, that the release set forth in this Section 1(a) shall not apply to
(i) the obligations of the Company under the Severance Agreement and (ii) the
obligations of the Company to continue to provide trustee/director and officer
indemnification to Executive as provided in the declaration of trust, bylaws or
other governing documents for the Company. Executive further agrees that the
payments and benefits described in the Severance Agreement shall be in full
satisfaction of any and all claims for payments or benefits, whether express or
implied, that Executive may have against the Company Group arising out of
Executive’s employment relationship, Executive’s service as a trustee, director,
employee, officer or manager of the Company Group and the termination thereof.
The provision of the payments and benefits described in the Severance Agreement
shall not be deemed an admission of liability or wrongdoing by the Company
Group. [If applicable: This Section 1(a) does not apply to any Claims that
Executive may have as of the
A-8



--------------------------------------------------------------------------------







date Executive signs this Release arising under the federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). Claims arising under ADEA are addressed in
Section 1(b) of this Release.]
b.[If applicable: Specific Release of ADEA Claims. In consideration of the
payments and benefits provided to Executive under the Severance Agreement,
Executive hereby releases and forever discharges the Company Group and each of
their respective officers, employees, trustees, directors and agents from any
and all Claims that Executive may have as of the date Executive signs this
Release arising under ADEA. By signing this Release, Executive hereby
acknowledges and confirms the following: (a) Executive is hereby advised by the
Company in connection with Executive’s termination to consult with an attorney
of Executive’s choice prior to signing this Release and to have such attorney
explain to Executive the terms of this Release, including, without limitation,
the terms relating to Executive’s release of claims arising under ADEA;
(b) Executive has been given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of Executive’s choosing
with respect thereto; and (c) Executive is providing the release and discharge
set forth in this Section 1(b) only in exchange for consideration in addition to
anything of value to which Executive is already entitled.]
c.Representation. Executive hereby represents that Executive has not instituted,
assisted or otherwise participated in connection with, any action, complaint,
claim, charge, grievance, arbitration, lawsuit or administrative agency
proceeding, or action at law or otherwise against any member of the Company
Group or any of their respective officers, employees, trustees, directors,
shareholders or agents.
2.Cessation of Payments. To the maximum extent permitted by applicable law, in
the event that Executive (a) files any charge, claim, demand, action or
arbitration with regard to Executive’s employment, compensation or termination
of employment under any federal, state or local law, or an arbitration under any
industry regulatory entity, except in either case for a claim for breach of the
Severance Agreement or failure to honor the obligations set forth therein or
(b) breaches any of the covenants or obligations contained in or incorporated
into the Severance Agreement, the Company shall be entitled to cease making any
payments due pursuant to the Severance Agreement.
3.Voluntary Assent. Executive affirms that Executive has read this Release, and
understands all of its terms, including the full and final release of claims set
forth in Sections 1(a) and 1(b). Executive further acknowledges that
(a) Executive has voluntarily entered into this Release; (b) Executive has not
relied upon any representation or statement, written or oral, not set forth in
this Release; (c) the only consideration for signing this Release is as set
forth in the Severance Agreement; and (d) this document gives Executive the
opportunity and encourages Executive to have this Release reviewed by
Executive’s attorney and/or tax advisor.
4. Revocation. This Release may be revoked by Executive within the seven-day
period commencing on the date Executive signs this Release (the “Revocation
Period”). In the event of any such revocation by Executive, all obligations of
the Company under the Retirement Agreement shall terminate and be of no further
force and effect as of the date of such revocation.
A-9



--------------------------------------------------------------------------------







No such revocation by Executive shall be effective unless it is in writing and
signed by Executive and received by the Company prior to the expiration of the
Revocation Period.
5.Miscellaneous.
a.Severability. As the provisions of this Release are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Release, any
term, restriction, covenant, or promise hereof is found to be unreasonable or
otherwise unenforceable, then such decision shall not affect the validity of the
other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.
b.Notice. For purposes of this Release, notices, demands and all other
communications provided for in this Release shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
If to the Company, to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attn: Lead Independent Trustee


with a copy to:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119-4015
Attention: General Counsel
If to Executive, to at the address set forth on the signature page hereof.
Either party may change its address for notices in accordance with this
Section 5(b) by providing written notice of such change to the other party.
c.Governing Law and Venue. This Release shall be governed by and construed in
accordance with the laws of the State of New York. The Executive agrees that
exclusive venue for any litigation, action or proceeding arising from or
relating to this Release shall lie in the state or federal courts located in New
York County, New York and the Executive expressly waives any right to contest
such venue for any reason whatsoever.
d.Benefits; Binding Effect. This Release shall be binding upon the Executive and
its heirs, personal representatives, legal representatives and successors. This
Release shall inure to the benefit of the Company and its legal representatives,
successors and, in the case of a sale of all or substantially all of the
Company’s assets, or upon any merger, consolidation or reorganization of the
Company, the Company’s assigns.
A-10



--------------------------------------------------------------------------------







e.Entire Agreement. This Release and the Severance Agreement constitute the
entire agreement between the Executive and the Company, and all prior
understandings, agreements or undertakings between the Executive and the Company
concerning Executive’s termination of employment or the other subject matters of
this Agreement are superseded in their entirety by this Release and the
Severance Agreement.


f.Waivers and Amendments. This Release may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Executive and the Company. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Company of any such
right, power or privilege nor any single or partial exercise of any such right,
power or privilege, preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.


g.Interpretation. As Executive has had the opportunity to consult with legal
counsel, no provision of this Release shall be construed against or interpreted
to the disadvantage of the Company by reason of the Company having, or being
deemed to have, drafted, devised, or imposed such provision.


h.Incorporation of Recitals. The recitals set forth in the beginning of this
Release are hereby incorporated into the body of this Release as if fully set
forth herein.
[Signature Page Follows]
 


A-11




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has signed Executive’s name as of the day and
year first above written.


              ___________________________
              Executive:


Executive’s Address:














 
[Signature Page to Release]
1





